Citation Nr: 1047765	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-07 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant; S. A.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to December 1974 
and September 1987 to June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, 
RO.

The Veteran requested and was afforded a Video Conference hearing 
before the undersigned Veterans Law Judge in October 2010.  A 
written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  

The Veteran is currently service connected for bipolar disorder 
with depression associated with right C-7 laminectomy for 
herniated nucleus pulposus with residual C5-6 and C6-7 motor and 
sensory radiculopathy at 50 percent disability rating, effective 
January 1, 2006; right C-7 laminectomy for herniated nucleus 
pulposus with residual C5-6 and C6-7 motor and sensory 
radiculopathy at 40 percent disability rating, effective July 1, 
1989; hysterectomy at 30 percent disability rating, effective 
July 1, 1989; and left oophorectomy at 10 percent disability 
rating, effective July 1, 1989.  The combined service connected 
disability rating is 80 percent, effective January 1, 2006.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran is 
unemployable solely as a result of her service connected 
disabilities.





CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.358, 4.1, 4.3, 4.7 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

A letter from the RO dated in September 2006 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate her claim for a TDIU, as well as an explanation of 
what evidence was to be provided by him and what evidence the VA 
would attempt to obtain on her behalf.  The initial notice letter 
was provided before the adjudication of her claim in September 
2006.  The letter also provided notice regarding potential 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Regarding VA's (statutory) duty to assist, it is noted that 
during the course of the appeal, the Veteran was afforded several 
VA examinations, discussed below, and as noted above, testified 
before the undersigned in October 2010.  Thus, the Board finds 
that the duty to assist has been met.



TDIU

A veteran will be entitled to TDIU benefits upon establishing he 
is in fact unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service 
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16.  Consideration may be given to his 
level of education, any special training, and previous work 
experience in making this determination, but not to his age or 
impairment from disabilities that are not service connected 
(i.e., unrelated to his military service).  See 38 C.F.R. §§ 
3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities - provided there is one disability ratable 
at 60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  38 C.F.R. § 4.16(a).

To receive a TDIU, the Veteran's service-connected disabilities, 
alone, must be sufficiently severe to cause unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also 
clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 
that the disability rating, itself, is recognition that 
industrial capabilities are impaired.  Indeed, according to 38 
C.F.R. § 4.1, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  So above and beyond this, the record must reflect 
some factor that takes a particular case outside the norm in 
order for a claim for individual unemployability benefits to 
prevail.  As the Court further explained in Van Hoose, the mere 
fact that a Veteran is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether he is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.

In this case, as stated above, the Veteran is currently service 
connected for bipolar disorder with depression associated with 
right C-7 laminectomy for herniated nucleus pulposus with 
residual C5-6 and C6-7 motor and sensory radiculopathy at 50 
percent disability rating, effective January 1, 2006; right C-7 
laminectomy for herniated nucleus pulposus with residual C5-6 and 
C6-7 motor and sensory radiculopathy at 40 percent disability 
rating, effective January 26, 1998; hysterectomy at 30 percent 
disability rating, effective March 17, 1998; and left 
oophorectomy at 10 percent disability rating.  As such, the 
percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).  The 
only remaining question is whether the Veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of her service connected disabilities. 

The Veteran contends that she is unemployable due to her service 
connected disabilities.  In October 2010, the Veteran testified 
before the undersigned Veterans Law Judge that she has not been 
able to obtain employment since March 2007.  The Veteran has a 
Masters degree and stated she was last employed as a full time 
office administrator in a real estate office but was reduced to 
part time work as a result of errors made in her employment 
duties.  She stated her supervisor was accommodating to her 
disabilities, such as her bipolar disorder, but after making 
several errors, the flexibility she was afforded ended.  The 
Veteran stated she was told that her supervisor "didn't have the 
hours" and as the "market went south" her place of employment 
did not hire additional employees.  She testified that her 
bipolar disorder caused difficulty in working and interacting 
with others, her memory is impaired, and she has difficulty 
working and focusing.  She stated she has difficulty adapting to 
stressful circumstances.  See Board hearing transcript, dated 
October 2010.

The Veteran's friend, S. A., testified at the Board hearing that 
the Veteran exhibits lack of clarity and memory impairment.  He 
stated her symptoms have led to numerous disagreements.  S.A. 
described instances where the Veteran has behaved extremely 
defensive but becomes quickly agreeable a short time later.  He 
further stated the Veteran is extremely forgetful.  Id.

The Veteran further testified that her service connected neck 
condition has also prevented her from obtaining gainful 
employment due to pain, and as her hands shake.  She testified 
she cannot sit or stand for a prolonged period of time, and 
stated she is frequently frustrated as a result of her 
disabilities.  The Veteran reported looking extensively for other 
employment but has faced significant difficulties.  Id. 

According to the medical evidence of record the Veteran underwent 
a VA mental health examination in March 2007.  At the time of 
this examination the Veteran reported she was employed at a 
realtor's office for less than a year.  The Veteran reported that 
she lost a few days from work due to her depression.  Upon review 
of the medical evidence and examination, the VA examiner opined 
that there was no indication of total occupational and social 
impairment due to her mental disorder and symptoms.  However, the 
VA examiner noted there is reduced reliability and productivity 
due to mental difficulty.  No opinion was rendered whether the 
Veteran was unemployable.  See VA mental health examination, 
dated March 2007. 

In August 2009, the Veteran underwent another VA mental health 
examination.  The Veteran reported she was unemployed for the 
past one to two years and stated, "her boss terminated her 
stating it was due to 'the real estate market going bad' but 
thinks it was due to her performance being erratic."  The VA 
examiner reported there was no indication of total occupational 
and social impairment due to her mental disorder.  The examiner 
opined the Veteran's service connected bipolar disorder alone 
would not render her unemployable explaining:

Functional impairment occupationally may 
include reduced reliability due to short-
term memory decline impacted by 
concentration decline secondary to 
depression and sleep interruption.  With 
memory aids and organization this 
difficulty should not prevent her from 
obtaining and sustaining employment.  

The VA examiner further stated the Veteran's activities of 
daily living were not significantly impacted by her 
reported depressed mood.  See VA mental health 
examination, dated August 2009.

Regarding the Veteran's service connected neck and back 
condition, she underwent a VA examination in August 2009 to 
determine whether it affected her ability to obtain gainful 
employment.  Upon review of the medical evidence of record and a 
physical examination, the VA examiner opined that her service 
connected disability "should not preclude the average individual 
from obtaining and maintaining a light duty employment."  See VA 
spine examination, dated August 2009.

Finally, in July 2009, the Veteran underwent a VA gynecological 
examination where the examiner opined that the Veteran's service 
connected hysterectomy and left oophorectomy "should not prevent 
the average individual from obtaining and maintaining any gainful 
employment of either physical or sedentary nature."  See VA 
gynecological examination, dated July 2009.

The Board finds that the evidence of record, taken as a whole, 
does not show that the Veteran is "unable to secure or follow a 
substantially gainful occupation."  See 38 C.F.R. § 4.16(a).  
Namely, the recent VA examinations, discussed above, all state 
that the Veteran's service connected disabilities do no prevent 
her from obtaining and maintaining gainful employment.  

The Board has considered the statements made by the Veteran and 
S. A. Because a layperson is competent to establish the presence 
of observable symptomatology, the Board finds the Veteran and her 
friend are competent to state the affects of the Veteran's 
service connected disabilities in social settings and her ability 
to find employment and finds the statements to be credible.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

However, the Board finds these statements have limited probative 
value as to the claim for TDIU as they not qualified to render 
medical determinations.  Lay persons are not competent to opine 
as to medical etiology or render medical opinions.  Id.; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Board finds 
that the lay statements are outweighed by the August and July 
2009 VA examinations.

The Board concludes that the preponderance of the competent and 
probative evidence is against the claim that the Veteran is 
currently unable to secure or follow a substantially gainful 
occupation, by reason of the service connected disabilities.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and entitlement 
to TDIU due to service-connected disabilities is denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU due to the Veteran's service connected 
disabilities is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


